Clark App. No. 2013-CA-72. This cause is pending before the court as an appeal involving the termination of parental rights from the Court of Appeals for Clark County.
Upon consideration of appellant’s motion for leave to redact personally identifying information, it is ordered by the court that the motion is granted. Appellant shall come to the Supreme Court of Ohio clerk’s office and redact all personal identifiers, as defined by Sup.R. 44(H) and S.CtPrac.R. 3.12, from the appendix filed in this case within ten days of the date of this entry.